283 P.2d 528 (1955)
Gordon POST et al., Plaintiffs in Error,
v.
KINGDOM HALL OF JEHOVAH'S WITNESSES et al., Defendants in Error.
No. 36625.
Supreme Court of Oklahoma.
May 3, 1955.
Melville F. Boddie, Oklahoma City, for plaintiffs in error.
John Connolly, Oklahoma City, for defendants in error.
*529 WELCH, Justice.
This action was commenced by plaintiffs to enjoin defendants from building a church. The trial court sustained a demurrer to plaintiffs' amended petition and entered a judgment of dismissal and plaintiffs have appealed. Meanwhile it is made to appear that the church has been constructed and is now being occupied and used by the defendants.
A motion to dismiss has been filed for the reason the question has become moot. The motion must be sustained. Drummond v. City of Ada, 86 Okl. 32, 206 P. 200, and Christensen v. Quality Oil Co., 205 Okl. 212, 236 P.2d 673.
In Christensen v. Quality Oil Co. supra, it is said:
"A court will not entertain an action to enjoin a party from doing that which he has already done.
"When the question presented by an appeal has become moot, the appeal will be dismissed."
Appeal dismissed.
JOHNSON, C.J., WILLIAMS, V.C.J., and CORN, DAVISON, HALLEY, BLACKBIRD and JACKSON, JJ., concur.